         Case 2:20-cv-05170-MAK Document 9 Filed 10/30/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHAEL H. FIENMAN, et al.                : CIVIL ACTION
                                           :
                    v.                     : NO. 20-5170
                                           :
 USAA CASUALTY INSURANCE                   :
 COMPANY                                   :

                                        ORDER
      AND NOW, this 30th day of October 2020, upon considering the Plaintiffs’ Motion to

remand (ECF Doc. No. 7), and for reasons in the accompanying Memorandum, it is ORDERED

Plaintiffs’ Motion (ECF Doc. No. 7) is DENIED.




                                                 _____________________
                                                 KEARNEY, J.
